DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22 and March 8, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, and August 3, 2018 were filed on and after the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were previously considered by the examiner.

Drawings
The drawings were received on July 23, 2018.  These drawings are accepted by the Office.

Response to Arguments
Applicant’s arguments, see Remarks pages 9-11, filed March 8, 2022, with respect to 
Claims 1, 2, 5, 12-14, and 20 rejection under 35 U.S.C. §103 as being unpatentable over Agee (U.S. Patent Application Publication 2020/0166652A1), hereinafter “Agee”, in view of Nienaber (U.S. Patent Application Publication 2014/0219405A1), hereinafter “Nienaber”; 
Claims 3, 4, 6, and 15 rejection under 35 U.S.C. §103 as being unpatentable over Agee in view of Nienaber and further in view of Xu et al. (U.S. Patent Application Publication 2014/0350872A1), hereinafter “Xu”; 
Claims 7-10 and 16-18 rejection under 35 U.S.C. §103 as being unpatentable over Agee in view of Nienaber further in view of Xu and further in view of Abdelmonem et al. (U.S. Patent Application Publication 2014/0269850A1), hereinafter “Abdelmonem”; and 
Claims 11 and 19 rejection under 35 U.S.C. §103 as being unpatentable over Agee in view of Nienaber further in view of Xu, and further in view of Abdelmonem and further in view of Signell et al. (U.S. Patent 6546061B2) hereinafter “Signell”,  
have been fully considered and are persuasive in view of the amendments.  The rejections of the claims 1-20 under 35 U.S.C. §103 has been withdrawn.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A method for a global navigation satellite system (GNSS) receiver 
”, particularly characterized by: 
“detecting asymmetric wideband interference in a received target GNSS signal in relation to a center frequency of a desired GNSS signal; 
determining an asymmetric filter to mitigate the detected asymmetric wideband interference, based on whether a source of the detected asymmetric wideband interference is known or unknown, the asymmetric filter having a passband that includes but is not centered on the center frequency of the desired GNSS signal, resulting in a filtered upper half and a filtered lower half of the received target GNSS signal being asymmetrical with respect to the center frequency of the desired GNSS signal; 
applying the asymmetric filter to the received target GNSS signal mitigating the detected asymmetric wideband interference and outputting an asymmetrically filtered signal; and
correcting at least one of a carrier phase offset and a change in code range in the asymmetrically filtered signal, 
wherein the asymmetric filter is determined differently for known and unknown sources of the detected asymmetric wideband interference”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “mitigating the detected asymmetric wideband interference and outputting an asymmetrically filtered signal; and correcting at least one of a carrier phase offset and a change in code range in the asymmetrically filtered signal”.

In that the dependent claims 2-11 depend ultimately from allowable, independent claim 1, these dependent claims 2-11 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 12 as amended, the art of the record discloses some of the claimed features of “A global navigation satellite system (GNSS) receiver”, particularly characterized by: 
“one or more non-transitory computer-readable media; and 
at least one processor which, when executing instructions stored on one or more non- transitory computer readable media, performs the steps of: 
detecting asymmetric wideband interference in a received target GNSS signal in relation to a center frequency of a desired GNSS signal; 
determining an asymmetric filter to mitigate the detected asymmetric wideband interference, based on whether a source of the detected asymmetric wideband interference is known or unknown, the asymmetric filter having a passband that includes but is not centered on the center frequency of the desired GNSS signal, resulting in a filtered upper half and a filtered lower half of the received target GNSS signal being asymmetrical with respect to the center frequency of the desired GNSS signal; 
applying the asymmetric filter to the received target GNSS signal mitigating the detected asymmetric wideband interference and outputting an asymmetrically filtered signal; and 
correcting at least one of a carrier phase offset and a change in code range in the asymmetrically filtered signal, 
wherein the asymmetric filter is determined differently for known and unknown sources of the detected asymmetric wideband interference”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “mitigating the detected asymmetric wideband interference and outputting an asymmetrically filtered signal; and 
correcting at least one of a carrier phase offset and a change in code range in the asymmetrically filtered signal”.

In that the dependent claims 13-20 depend ultimately from allowable, independent claim 12, these dependent claims 13-20 are allowable for, at least, the reasons for which independent claim 12 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landmark et al. (British Patent Application Publication GB2516997A) teaches a method and apparatus for on-demand interference rejection in multi-band GNSS receivers;
McKay et al. (U.S. Patent Application Publication 2014/0270021A1) teaches a multimode receiver with complex filter;
Macdoran et al. (Canadian Patent Application Publication CA2814009A1) teaches a Doppler aided Inertial Navigation (DAIN) facilitates the determination of position, velocity and direction of mobile devices operating in highly obstructed GPS/GNSS environments;
Minnis et al. (U.S. Patent Application Publication 2002/0058491A1) teaches a radio receiver configurable to operate in either a low-IF or a zero-IF mode;
Xia et al. (U.S. Patent Application Publication 2008/0107168A1) teaches a digital receiver for processing a signal received from a channel;
He (U.S. Patent Application Publication 2009/0135973A1) teaches a filter device and method for suppressing effects of Adjacent-Channel Interference of a received signal in a Frequency-Division-Multiple-Access system by filtering a baseband signal of the received signal;
Zhu et al. (U.S. Patent Application Publication 2007/0201544A1) teaches an apparatus for and method of controlling a feedforward filter of an equalizer;
Gielis et al. (U.S. Patent 5230011A) teaches a digital receiver;
Abdelmonem et al. (U.S. Patent Application Publication 2010/0118921A1) teaches a self-adaptive digital RF bandpass and bandstop filter architecture;
Ancora et al. (U.S. Patent Application Publication 2013/0196609A1) teaches a process for achieving spur mitigation in an integrated circuit including a wide band receiver;
Robert (U.S. Patent Application Publication 2011/0294454A1) teaches a programmable filter;
Hwang et al. (U.S. Patent Application Publication 2016/0050031A1) teaches an automated blind coefficient control in analog active interference cancellation;
Hwang et al. (U.S. Patent Application Publication 2016/0211882A1) teaches a switched, simultaneous and cascaded interference cancellation;
Hwang et al. (U.S. Patent Application Publication 2015/0065064A1) teaches an active interference cancellation in analog domain;
Dubash et al. (U.S. Patent Application Publication 2014/0369452A1) teaches a method and apparatus for on-demand interference rejection in multi-band GNSS receivers;
Hahn et al. (U.S. Patent 8380771B2) teaches a filter shaping using a signal cancellation function;
Lennen (U.S. Patent Application Publication 2009/0323779A1) teaches a method and apparatus for mitigating the effects of narrowband interfering signals in a GPS receiver;
Minnis et al. (U.S. Patent 7116965B2) teaches a radio receiver;
Visee (U.S. Patent Application Publication 2004/0023632A1) teaches a filter center frequency temperature compensation by adjustment of the operating frequency of the host system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. SYRKIN/Examiner, Art Unit 3648              



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648